PER CURIAM.
At the January, 1911, term of the county court of Oklahoma county the appellant was convicted for a violation of the prohibitory liquor law, and his punishment was assessed at a fine of five hundred dollars and-six months’ confinement in the county jail, from which judgment appellant prosecuted an appeal, but no appearance has been made and no brief has been filed in this court on behalf of appellant. The judgment of the lower court is therefore affirmed for want, of prosecution of said appeal.